AMENDMENT NO. 1 TO

NOTE

 

This AMENDMENT NO. 1 TO NOTE (this "Amendment") dated as of April 21, 2012 (the
"Effective Date'') is entered into by Nyxio Technologies Corporation, a Nevada
corporation (the "Company").

 

Recitals

 

WHEREAS, the Company and Chamisa Technology, LLC, a New Mexico company
("Chamisa") entered into a Note, dated March 15, 2010 (the "Note"), in the
original principal amount of$81,595 in favor of Chamisa;

 

WHEREAS, pursuant an Agreement, dated April 20, 2012, by and between Chamisa and
Michelle Nelson, an Oregon resident, (''Michelle Nelson") Chamisa assigned the
Note to Michelle Nelson;

 

WHEREAS, the Maturity Date of the Note is March 15, 2012 (subject to extension
at the option of the Holder) and as of the date hereof the Original Principal
Amount remains outstanding;

 

WHEREAS, in consideration of the forgiveness by Michelle Nelson of $56,595 of
indebtedness owed to by the Company, and extending the Maturity Date of the Note
to January

15, 2013, the Company has agreed to convert the Note into a Convertible Note
(the "Convertible Note") at a Conversion Price of$0.001;

 

WHEREAS, the parties desire that, the Note be amended to reflect (i) the Note is
now a Convertible Note and (ii) that the Conversion Price (as defined in the
Convertible Note) be $0.001 ; and

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:

 

Agreement

 

Section 1. Defined Terms. Unless otherwise indicated herein, all terms which are
capitalized but are not otherwise defined herein shall have the meaning ascribed
to them in the Convertible Note.

 

Section 2. Amendment to Note.

 

a) The Note is hereby amended to add the following provision:

1

 

 

"(i) "The "Maturity Date" shall be January 15, 2013, as may be extended at the
option of the Holder (i) in the event that, and for so long as, an Event of
Default shall have occurred and be continuing on the Maturity Date (as may be
extended pursuant to this Section 2) or any event that shall have occurred and
be continuing that with the passage of time and the failure to cure would result
in an Event of Default and (ii) through the date that is ten (10) Business Days
after the consummation of a Change of Control in the event that a Change of
Control is publicly announced or a Change of Control Notice is delivered prior
to the Maturity Date."

 

b) The Note is hereby amended to add the following provision:

 

"(ii) "At the election of the Lender (or its assignee) and upon written notice
to the Company, which may be made from time to time during the term of this
Note, all or a portion of the outstanding balance of principal and interest
under the Note may be converted into Company common stock at a price of$0.001
per share. Within three (3) days of receipt of written notice from Lender (or
its assignee) of its election to convert, the Company shall deliver to the
Lender (or its assignee) share certificate(s) for the number of shares of
Company common stock requested to be issued in the conversion notice."

 

a. Exercise Limitation. Notwithstanding anything to the contrary contained
herein, the number of shares of Company common stock that may be acquired by the
Lender upon conversion of this Note shall be limited to the extent necessary to
ensure that, following such conversion (or other issuance), the total number of
shares of Company common stock then beneficially owned by Lender, its affiliates
and any other persons whose beneficial ownership of Company common stock would
be aggregated with the Lender's for purposes of Section 13(d) of the Securities
and Exchange Act of 1934, as amended (the "Exchange Act"), does not exceed 4.99%
of the total number of issued and outstanding shares of Company common stock
(including for such purpose the shares of Company common stock issuable upon
such conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. The Lender, upon not less than 61 days' prior notice to
the Company, may increase or decrease the beneficial ownership limitations
provision of this section, provided that the beneficial ownership limitation may
in no event exceed 9.99% of the number of shares of the Company common stock
outstanding. Any such increase or decrease will not be effective until the 61st
day after such notice is delivered to the Company. The limitations contained in
this paragraph shall apply to a successor holder of this

Note.

2

 

 

Section 3. Forgiveness of Debt. The Additional debt owed to Michelle Nelson is
hereby forgiven and extinguished."

 

Section 4. Board Consent for Conversion. Any conversion of debt owed to Michelle
Nelson under the Note must be approved by the Board of Directors of the Company
and in the event that the Board of Directors does not approve such conversion
request, the corresponding principal amount shall be due.

 

Section 5. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Note, is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects, except that on and
after the Effective Date, all references in the Convertible Note to "this
Agreement", "hereto", "hereof', "hereunder" or words of like import referring to
the Original Agreement shall mean the Note as amended by this Amendment.
Notwithstanding the foregoing to the contrary, to the extent that there is any
inconsistency between the provisions of the Note and this Amendment, the
provisions of this Amendment shall control and be binding.

 

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to a Convertible
Note to be executed as of the date first written above by their respective
officers thereunto duly authorized.

3

 

NYXIO TECHNOLOGIES CORPORATION

By: /s/ Mirjam Metcalf

Name: Mirjam Metcalf

Title: Chief Financial Officer,

Treasurer and Secretary

 

Acknowledged and Accepted as of

the date first written above:

 

Michelle Nelson

 

By: /s/ Michelle Nelson

Name: Michelle Nelson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to the Amendment No. 1]



4

 

